Order entered October 17, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-00269-CV

                          SAM W. PETTIGREW, JR., Appellant

                                             V.

                 CEDAR SPRINGS ALEXANDRE'S BAR, L.P., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-02340-A

                                         ORDER
       We GRANT court reporter Cathye Moreno’s extension request which has been pending

while the Court determined its jurisdiction. We ORDER the reporter’s record be filed no later

than November 17, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE